 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ABEL P. REYES,                                 Case No.: 1:16-cv-00586-DAD-JLT (PC

12                       Plaintiff,                  ORDER DISCHARGING WRIT OF HABEAS
                                                     CORPUS AD TESTIFICANDUM AS TO
13           v.                                      INMATE JOHNNY QUEZADA, CDCR NO.
                                                     V42893
14    M. FLORES, et al.,

15                       Defendants.

16

17          On September 18, 2019, the Court issued a writ of habeas corpus ad testificandum
18   commanding the Warden of Salinas Valley State Prison to produce inmate Johnny Quezada,
19   CDCR # V42893, before District Judge Dale A. Drozd for a trial on October 30, 2019. (Doc. 92.)
20   On September 30, 2019, the Court continued the trial to a later date. (Doc. 96.) Thus, Mr.
21   Quezada is no longer needed by the Court on October 30. Accordingly, the writ of habeas corpus

22   ad testificandum as to this inmate is hereby DISCHARGED. A new writ with the new trial date

23   will follow.

24
     IT IS SO ORDERED.
25

26      Dated:      October 11, 2019                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
